Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered September 6, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying, without a hearing, the motion of defendant to withdraw his guilty plea (see People v Overton, 297 AD2d 565 [2002], lv denied 99 NY2d 562 [2002]). “The defendant’s conclusory and unsubstantiated assertion that his plea was coerced is refuted by his statements during the plea proceed*1077ings” (People v Quijada-Lopez, 256 AD2d 478, 478 [1998], lv denied 93 NY2d 928 [1999]). The additional contention of defendant that he was denied effective assistance of counsel is not supported by the record (see People v Ford, 86 NY2d 397, 404 [1995]). The sentence is not unduly harsh or severe. Present—Pine, J.P., Wisner, Scudder, Kehoe and Lawton, JJ.